Case 21-50263-JTD    Doc 34-1   Filed 03/19/21   Page 1 of 3




                       EXHIBIT A

                    PROPOSED ORDER
                   Case 21-50263-JTD             Doc 34-1       Filed 03/19/21        Page 2 of 3




                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF MARYLAND
                                      GREENBELT DIVISION

     In re:
                                                                            Chapter 11 Case
     WARDMAN HOTEL OWNER, L.L.C.,
                                                                            Case No. 21-10023 (JTD)
                                       Debtor.
                                                                            Pending in the United States
                                                                            Bankruptcy Court for the District of
                                                                            Delaware

     MARRIOTT HOTEL SERVICES, INC.
     10400 Fernwood Road
     Bethesda, Maryland 20817                                               Adv. Pro. No. 21-00043

                                        Plaintiff,
     -against-

     WARDMAN HOTEL OWNER, L.L.C.
     4747 Bethesda Avenue, Suite 200
     Bethesda, Maryland 20814

     PACIFIC LIFE INSURANCE COMPANY
     700 Newport Center Drive
     Newport Beach, California 92660

                                        Defendants.


        ORDER GRANTING MARRIOTT HOTEL SERVICES, INC.’S MOTION FOR
        MANDATORY ABSTENTION FROM HEARING AND REMAND OF CLAIMS
        AGAINST PACIFIC LIFE INSURANCE COMPANY PURSUANT TO 28 U.S.C.
        § 1334(c)(2) OR, IN THE ALTERNATIVE, PERMISSIVE ABSTENTION AND
               REMAND PURSUANT TO 28 U.S.C. §§ 1334(c)(1) AND 1452(b)

           Upon consideration of the motion (the “Motion”) 1 of Marriott Hotel Services, Inc.

(“Marriott”) for entry of an order abstaining from hearing the claims against Pacific Life Insurance

Company (the “Pacific Life Claims”), and remanding the Pacific Life Claims to the Circuit Court

for Montgomery County in Maryland (the “Maryland State Court”), having found that notice of


1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.


                                                         -1-
              Case 21-50263-JTD          Doc 34-1      Filed 03/19/21   Page 3 of 3




the Motion was proper and adequate under the circumstances, and the Court, having found that

cause exists to grant the relief set forth in the Motion,

       IT IS HEREBY ORDERED THAT:

       1.      The Motion is GRANTED, as set forth herein.

       2.       The Pacific Life Claims are hereby remanded to the Maryland State Court.

       3.      Notwithstanding anything set forth in the Bankruptcy Rules, this Order shall

become effective immediately upon its entry.

       4.      This Court retains exclusive jurisdiction to interpret, enforce, and implement the

terms and provisions of this Order.



Dated: _________________, 2021

                                                       ________________________
                                                       United States Bankruptcy Judge




                                                 -2-
